51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,andLawrence BLEVINS;  Barry Downer;  David Vaughan;  WilliamWalker;  Theodore Langston;  Eli Hunter, Plaintiffs,v.Edward MURRAY;  John W. Appleford;  E. C. Morris;  DoctorFry;  William P. Rogers, "Buck";  Lt. Boyers;  LarryHuffman;  Sergeant Cleavenger;  Captain Hardin;  SergeantRedmon;  Captain Day;  Nurse Craft;  ACC SeveralUnidentified;  Unidentified C/O's at ACC;  Sandra Murphy;Major Armentrout;  Michael M. Clatterbuck, Defendants-Appellees.Barry DOWNER, Plaintiff-Appellant,andWilliam H. GLAZEBROOK;  Lawrence Blevins;  David Vaughan;William Walker;  Theodore Langston;  Eli Hunter, Plaintiffs,v.Edward MURRAY;  John W. Appleford;  E. C. Morris;  DoctorFry;  William P. Rogers, "Buck";  Lt. Boyers;  LarryHuffman;  Sergeant Cleavenger;  Captain Hardin;  SergeantRedmon;  Captain Day;  Nurse Craft;  ACC SeveralUnidentified;  Unidentified C/O's at ACC;  Sandra Murphy;Major Armentrout;  Michael M. Clatterbuck, Defendants-Appellees.
Nos. 94-6558, 94-6559.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 30, 1995.

William H. Glazebrook, Barry Downer, Appellants Pro Se.  Robert Harkness Herring, Jr., Assistant Attorney General, Martha Murphey Parrish, Assistant Attorney General, Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, VA;  Brewster Stone Rawls, Spotts, Smith, Fain & Rawls, P.C., Richmond, VA;  John Britton Russell, Russell, Cantor, Arkema & Edmonds, P.C., Richmond, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders of dismissal, summary judgment, and final judgment on jury verdict against them in their action filed pursuant to 42 U.S.C. Sec. 1983 (1988).  Appellant Glazebrook also appeals from the district court's orders denying relief on his motion for a new trial and motion for reconsideration.  Our review of the record and the district court's orders, one of which accepted the recommendation of the magistrate judge, discloses that these appeals are without merit and that the jury's verdict was supported by substantial evidence.  Accordingly, we affirm on the reasoning of the district court.*  Glazebrook v. Murray, Downer v. Murray, No. CA-91-198-R (W.D.Va. Dec. 2, 1992;  Oct. 7, 1993;  Apr. 28, 1994;  May 18, 1994;  June 15;  1994).  See also United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989) (it is within the jury's province to assess credibility of witnesses, and appellate court will not disturb jury's finding in this regard).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant Glazebrook's Motion to Expedite as moot.  We also deny his Motion in Limine to Expand the Record, Motion in Limine for a Remedy, Motion for Production of Documents, and Motion in Limine for an Investigation